



COURT OF APPEAL FOR ONTARIO

CITATION:  Trillium Motor World Ltd. v. General Motors of
    Canada Limited, 2014 ONCA 497

DATE: 20140627

DOCKET: C57236

Doherty, LaForme and Lauwers JJ.A.

BETWEEN

Trillium Motor World Ltd.

Plaintiff

and

General Motors of Canada Limited and
Cassels
    Brock and Blackwell LLP

Defendants
    (
Respondent
)

L
a
pointe

R
os
e
nst
e
in M
arc
h
a
nd
    M
e
l
a
n
ç
on
S
EN
CR
L
;
C
a
bin
e
t
       ju
r
id
i
que

P
a
nn
e
ton in
c
.;
    H
e
e
n
a
n
B
l
a
ikie

L
L
P
;
C
a
in

L
a
m
arr
e
C
a
s
g
r
a
in
W
e
lls
S
EN
CR
L
; Dunton
R
a
inville

L
L
P
;
J
ea
n
-
P
i
err
e

B
ar
r
e
tt
e
;
P
r
é
vost
F
o
r
tin

D

Aoust

Avo
c
a
ts,

S
EN
CR
L
;

Dominique

Z
a
u
rr
ini;

F
r
a
n
c
is

Ca
rr
i
e
r

A
v
o
ca
t

I
n
c
.;
P
are
nt, D
o
y
on,
R
a
n
c
o
u
r
t
e
t Asso
c
i
é
s
S
EN
C
R
L
;
C
l
a
ude

C
ar
on;
G
ér
a
r
d D
e
s
j
ar
dins;
C
l
a
ude

C
o
r
mi
er
;
    Gu
er
tin

L
a
z
u
r
e

C
rac
k
S
EN
C
R
L
;

L
uc

B
oul
a
is Av
o
ca
t

I
n
c
.
;

L
a
v
e
r
y
, de

B
il
l
y
,

L
L
P
;
G
re
ni
e
r
V
er
b
a
uw
h
e
de

Av
o
ca
ts

I
n
c
.
;
    Dominique

L
a
u
rr
ini;
C
a
in
L
a
m
ar
r
e

C
a
s
g
ra
in
W
e
lls
S
EN
CR
L
;

L
ouis
R
iv
er
in;

P
a
ul

L
a
n
g
e
vin;
R
o
y

L
a
p
o
r
te

I
n
c
.;
    No
r
ton
R
ose

OR

LL
P
;
G
i
rar
d, All
ar
d,

Guimond, Avo
ca
ts;

L
a
n
g
lois
    K
r
on
s
t
r
öm D
e
sj
ar
dins

Av
o
ca
ts

S
E
N
CR
L
;

P
er
r
ea
ult

Av
o
ca
t;

C
li
c
hé

L
o
r
tie

L
a
dou
ce
u
r

I
n
c
.;

Gill
es
L
a
v
a
ll
ée
;

L
é
v
e
sque

G
ra
v
e
l
    &

Asso
c
i
é
s
S
EN
C
; Mi
c
h
e
l
P
a
quin;
S
y
lv
e
st
r
e

&
    Asso
c
i
és
S
EN
CR
L
;

a
nd
    Nol
e
t Ethi
er
, Avo
c
a
ts,
S
EN
C
R
L

Third Parties (
Appellants
)

Jo-Anne Demers, Jean-Olivier Lessard and Susan Guzzo,
    for the appellants

Peter H. Griffin and Jonathan Erik Laxer, for the
    respondent

Heard:  November 4, 2013

On appeal from the order of
    Justice E. P. Belobaba of the Superior Court of Justice, dated May 24, 2013, with
    reasons reported at 2013 ONSC 2289.

Lauwers J.A.:

[1]

The appellants are law firms located in the province of Quebec. They
    moved for an order dismissing or staying the third party claim issued by the
    defendant Cassels Brock & Blackwell LLP (Cassels Brock) in this national
    class action. The motion judge dismissed the motion, and the parallel motion
    brought by the third party law firms in provinces other than Ontario and Quebec.
    Only the Quebec law firms appealed.  For the reasons set out below, I would
    affirm the motion judges decision and dismiss the appeal.

A.

Background Facts

[2]

In early 2009, as a result of the financial crisis and auto bailout, General
    Motors of Canada Ltd. (GMCL) terminated over 200 dealerships across the
    country. GMCL offered compensation to the terminated dealers on terms set out
    in Wind-Down Agreements ("WDAs"). There were various forms of WDAs to
    address the various contractual arrangements with the dealers, but they had
    common provisions:

(a
)

This
    Ag
ree
m
e
nt is
g
o
v
e
r
n
e
d
b
y

the

l
a
ws
o
f

the

P
r
ovin
c
e

of

On
t
ar
io.

(
A
r
t
i
c
le

13)

(
b)

The

p
ar
ti
e
s

c
ons
e
nt

a
n
d

a
g
r
e
e

th
a
t

the

c
ou
r
ts

of

the

P
r
ovin
c
e

o
f

Ont
a
r
io

h
a
ve
e
x
c
lusive

ju
r
isdi
c
tion to h
ea
r

a
nd
d
e
t
er
mine

c
l
a
ims or

disput
e
s b
e
t
w
ee
n

the

p
ar
ti
e
s h
ere
to
    p
e
r
t
a
ining

to
    this

Ag
ree
m
e
nt
.

(
A
r
ti
c
l
e

19)

(c
)     A signing

d
ea
l
e
r
released and therefore
w
a
iv
e
d
its

r
i
g
hts

und
e
r

a
n
y
a
nd

a
ll

a
ppli
ca
ble

st
a
tut
e
,

r
e
g
ul
a
t
ion,

or oth
e
r

l
a
w,

in
c
ludi
n
g On
t
ar
io

s

Arthur

W
ishart

A
c
t

(
Fran
c
hise

Dis
c
losur
e
)
,

2000,
a
s

w
e
ll

a
s
similar

r
i
g
hts

und
e
r

oth
e
r

p
r
ovin
c
e
s
franchise
l
a
ws

(
A
r
ti
c
le 5(a)(
v
)).

(d)     The WDA signed by
    each dealer had attached a Certificate of Independent Legal Advice (ILA) in
    standard form signed by a local lawyer.

[3]

The motion judge found the following facts, at paras. 30 and 31, which
    are not disputed:

Here, local lawyers across the country were contacted by local
    GMCL dealers because the proposed WDA required each dealer to obtain
    independent legal advice from a qualified solicitor concerning his/her rights
    and obligations arising out of or in respect of the Wind Down Agreement. The
    local lawyer was required [to] sign an ILA certificate certifying that: the
    lawyer was retained by the dealer; the lawyer has read the WDA; the lawyer has
    explained the nature and effect of the WDA, including the waivers, releases and
    indemnification obligations contained therein; the dealer acknowledged that he
    or she has carefully read the WDA; and the lawyer believes that the dealer was
    fully advised and informed with regard to all of the foregoing matters.

The two-page ILA Certificate (Exhibit B to the WDA) was signed
    by the local lawyer and the dealer/client and witnessed. The dealer then
    attached the ILA Certificate to the WDA, as required by Article 9, and sent the
    signed documentation to GMCL

As noted below, the place where GMCL received the
    dealers documentation is disputed.

[4]

The

o
ffe
r

in

the
W
DA
w
a
s

c
o
n
dition
a
l,
    as provided in Article 1,

upon
all of the
d
ea
l
er
s sending back to GMCL a signed WDA and
    ILA
b
y

M
a
y

26,

20
0
9
a
t

6:00

P
M

E
S
T, or

upon

GM
C
L

indi
ca
ti
n
g

th
a
t it h
a
d
w
a
iv
e
d the

th
r
e
shold
c
ondition of
    unanimous acceptance.

[5]

On

M
a
y

30, 2009,

M
arc

C
om
ea
u,
    Vice-President of GMCL,

s
e
nt a

l
e
tt
e
r

to
    the
terminated

d
e
a
l
er
s
    advising

th
a
t GM
C
L
was
w
a
iving the

ac
c
e
pt
a
n
c
e

th
re
shold

c
ondition,
    as he said in his affidavit, given the high acceptance rate. M
r
.

C
om
ea
u

th
en

s
i
g
n
e
d

the

W
D
As
for

GM
C
L
.

B.

The Litigation History

[6]

The plaintiff, Trillium Motor World Ltd., started a national class
    action in Ontario against GMCL and Cassels Brock claiming damages in the
    aggregate of $750 million. The terminated dealers are the class members.

[7]

In the main action, the class members sue GMCL and Cassels Brock. They claim
    that GMCL forced them to sign the WDAs in breach of provincial franchise law.
    They claim that Cassels Brock, while acting as legal counsel for the dealers, was
    negligent in failing to provide them with appropriate advice about the
    protections available under provincial franchise law, and about the need for,
    and the benefit of, collective action. The class members also claim that Cassels
    Brock had an undisclosed conflict of interest.

[8]

The class action was certified by Strathy J.:
Trillium Motor World
    Ltd. v. General Motors of Canada Ltd.
, 2011 ONSC 1300, [2011] O.J. No.
    889, affd 2012 ONSC 1443, [2012] O.J. No. 1579 (Div. Ct.) and 2012 ONSC 463,
    [2012] O.J. No. 1578 (Div. Ct.). On August 24, 2012, this court refused leave
    to appeal.

[9]

In the third party actions, Cassels Brock asserts that it was retained
    by the Canadian Automobile Dealers Association and not by any of the
    individual dealers. But if Cassels Brock is found to have been retained by the
    dealers and is found liable for negligence in failing to provide appropriate
    legal advice to them, then the firm seeks contribution and indemnity from the
    third party law firms that provided the individual dealers with independent
    legal advice on the advisability of signing the WDAs. If Cassels Brock is found
    to be liable to the class members for failing to provide appropriate advice about
    the WDAs, then, in the firms submission: so too are the lawyers retained by
    the non-continuing dealers who would have breached their duties to the class
    members. In commencing the third party actions, Cassels Brock pleads and
    relies on Rule 29 of the
Rules of Civil Procedure
and the
Negligence
    Act
, R.S.O. 1990, c. N.1.

[10]

Cassels
    Brock added about 150 law firms as third party defendants: of these, 67 are
    based in Ontario, 32 in Quebec, and 51 in the eight remaining provinces (19 in
    Alberta, seven in Nova Scotia, six in each of British Columbia, Saskatchewan
    and Manitoba, five in New Brunswick, and one in each of Newfoundland and
    P.E.I.). Six of the law firms are described as national law firms and have
    offices in Ontario.

[11]

As
    noted, one jurisdictional motion to stay or dismiss the third party claims was
    brought by the 32 law firms based in Quebec and the other by the 51 law firms
    located outside of Ontario and Quebec. Only the Quebec group appealed. Regardless
    of the outcome of this appeal, about 118 third party defendants will have their
    cases determined in Ontario.

C.

The Decision under Appeal

[12]

On
    the motions, the out-of-province law firms argued that the Ontario Superior
    Court lacks jurisdiction over the third party actions, and relied on the
    decision of the Supreme Court in
Club Resorts Ltd. v. Van Breda,
2012
    SCC 17, [2012] 1 S.C.R. 572. At para. 90 of
Van Breda
, LeBel J.
    established four presumptive connecting factors (PCFs), any one of which
    would, if present, entitle a provincial superior court to take jurisdiction
    over a legal dispute in tort law: (1)
the
    defendant is domiciled or resident in the province; (2) the defendant carries
    on business in the province; (3) the tort was committed in the province; or, (4)
    a contract connected with the dispute was made in the province.


[13]

The
    moving parties argued that none of the PCFs were engaged by the third party
    actions on the facts of this case. In the alternative, they argued that if the
    Ontario Superior Court has jurisdiction over the third party actions, then it
    should decline to exercise that jurisdiction on the basis of
forum non
    conveniens
, applying the principles expressed in
Van Breda
. The
    motion judge disagreed.

[14]

The
    motion judge addressed the application of the fourth PCF, the second PCF, and
    the application of the principles of
forum non conveniens
.

(1)

The Fourth PCF: A Contract Connected with the Dispute was Made in the
    Province

[15]

The
    motion judge noted, at para. 27, that the battleground in the motion was the fourth
    PCF, which he construed as asking whether, with respect to the third party
    actions, a contract connected with the dispute was made in the province. He
    found that the WDA was the relevant contract and that it was an Ontario contract;
    this gave the Ontario Superior Court jurisdiction
simpliciter
over the
    third party actions.

[16]

The
    motion judge acknowledged that neither Cassels Brock nor the third party local
    lawyers were parties to the WDA, but he found that this fact was not dispositive,
    noting, at para. 32:

[T]he local lawyer in providing the required legal advice and
    signing the ILA Certificate was brought within the scope of the contractual
    relationship
by the very terms of the WDA
-- both by Article 9 and by
    the language of the ILA Certificate that was signed by the local lawyer and
    dealer and then attached to the WDA as an Exhibit. [Emphasis by motion judge.]

He added that the signed ILA Certificate became an
    integral part of the Ontario contract.

[17]

The
    motion judges analysis of the fourth PCF is found at para. 34:

Did the events that gave rise to the [tort] claim flow from
    the relationship created by the [Ontario] contract? In my view, they did.
    Recall that the substance of CBBs third party claim is that if CBB is liable
    to class members/dealers for failing to provide proper legal advice regarding
    the WDA, so too are the local lawyers that were retained by the same dealers.
    The local lawyers were obliged by the terms of the ILA Certificate to not only
    explain the nature and effect of the WDA and its various waivers and releases
    (including, one would assume, the waiver in Article 5(a) (v) of any rights or
    protections otherwise available under provincial franchise law) but also to ensure
    that the dealer/client was fully advised and informed thereto. In short, the
    dispute between CBB and the third party defendants about whether the latter
    provided proper legal advice arises and flows out of the relationship created
    by the WDA and the required ILA.

[18]

The
    motion judge concluded, at para. 40, that: the WDA is sufficiently connected
    with the tort claim against the local lawyers so as to raise a presumption of a
    real and substantial connection between the subject matter of the litigation
    and Ontario.

[19]

The
    motion judge added, at paras. 41-42, that it was reasonable for the
    out-of-province local lawyers to be called upon to defend Ontario proceedings
    challenging their advice, since they had advised on the content of the WDA,
    which expressly provides both that it is governed by Ontario law and that all
    disputes about it would be litigated in Ontario.

(2)

The Second PCF: The Defendant Carries on Business in Ontario

[20]

The
    motion judge found, at para. 26, that the six national law firms named as third
    parties carry on business in Ontario and were therefore caught by the second
    PCF. Three of them have offices in Quebec, but only two are relevant to this
    appeal because the third advised a class member who opted out of the class
    proceeding.

(3)

Forum Non Conveniens

[21]

The
    motion judge refused to decline jurisdiction over the third party actions on
    the basis of
forum non conveniens
. Instead, he found that Ontario was
    the most convenient forum for their determination. His analysis was sparse but
    direct. He found that the moving parties had failed to meet the onus on them to
    demonstrate that another province was clearly more appropriate, citing paras.
    22-23 of
Breeden v. Black
, 2012 SCC 19, [2012] 1 S.C.R. 666, and para.
    108 of
Van Breda
. The motion judge concluded, at para. 49:

Here we have 67 defendants in Ontario, 32 in Quebec and the
    rest scattered across the remaining eight provinces. It cannot be seriously
    maintained that Quebec (with only 32 lawyers) or Alberta (with only 19 lawyers)
    are clearly more appropriate forums. If CBBs third party action against the
    150 local lawyers proceeds it must proceed in Ontario. This is by far the most
    appropriate and convenient forum.

D.

The Positions of the Parties

[22]

The
    appellants argue that the motion judge erred in applying the fourth PCF, the
    second PCF, and the principles of
forum non conveniens
.

[23]

The
    respondent submits that the motion judge made no error in these determinations.
    The respondent adds that, in applying the fourth PCF, this court ought to
    consider the nature of the case as a national class action.

E.

ANALYSIS

(1)

The Standard of Review

[24]

The
    standard of review for errors of law is correctness. The motion judges
    findings of fact and his exercises of discretion attract appellate deference
    unless he has made a palpable and overriding error or an error in principle.

(2)

The Issues

[25]

The
    appellants aim their challenges at what are arguably some unclear points in the
    Supreme Courts
Van Breda
analysis. Their complaints form a useful
    framework for the analysis:

1.

Did the motion judge err in applying the fourth PCF?

2.

Did the motion judge err in applying the second PCF?

3.

Is Quebec clearly a more appropriate forum than Ontario for the third
    party actions against Quebec-based local counsel?

[26]

Before
    turning to these issues, I make some preliminary observations about the real
    and substantial connection test for jurisdiction.

(3)

The Real and Substantial Connection Test

[27]

In
Morguard Investments Ltd. v. De Savoye
, [1990] 3 S.C.R. 1077, La Forest
    J., noted, at p. 1108, para. 51,  that the real and substantial connection test
    is a form of judicial self-restraint:

It seems to me that the approach of permitting suit where there
    is a real and substantial connection with the action provides a reasonable
    balance between the rights of the parties. It affords some protection against
    being pursued in jurisdictions having little or no connection with the
    transaction or the parties.

[28]

Justice
    La Forest added, in
Tolofson v. Jensen; Lucas (Litigation Guardian) v.
    Gagnon
, [1994] 3 S.C.R. 1022, at p. 1049, para. 40, that: [t]his test has
    the effect of preventing a court from unduly entering into matters in which the
    jurisdiction in which it is located has little interest.

[29]

Morguard
is often cited for some basic propositions about the importance of the Canadian
    common market. The ruling concept is comity, about which La Forest J. observed,
    at p. 1098, para. 35:

The considerations underlying the rules of comity apply with
    much greater force between the units of a federal state, and I do not think it
    matters much whether one calls these rules of comity or simply relies directly
    on the reasons of justice, necessity and convenience to which I have already
    adverted.

[30]

This
    approach reflects, as La Forest J. noted, at p. 1099, para. 36, that: [o]ne of
    the central features of the constitutional arrangements incorporated in the
Constitution
    Act, 1867
was the creation of a common market. He also observed, at p.
    1107, para. 48, that: in
Moran
[
Moran v. Pyle National (Canada) Ltd
.,
    [1975] 1 S.C.R. 393] Dickson J. derived the reasonableness of his approach from
    the normal distributive channels of products and, in particular, the interprovincial
    flow of commerce. La Forest J. added, at p. 1107, para. 49, that: the above
    rationale is not, as I see it, limited to torts; it was obviously relevant to
    contracts.  See also the supportive comments of LeBel J. in
Spar Aerospace
    Ltd. v. American Mobile Satellite Corp
., 2002 SCC 78, [2002] 4 S.C.R. 205,
    at para. 53.

[31]

Finally,
    at least part of the courts concern must be with the efficient operation of
    that common market and the need to avoid fragmenting lawsuits unduly. In
Van
    Breda
, LeBel J. noted, at para. 99:

I should add that it is possible for a case to sound both in
    contract and in tort or to invoke more than one tort. Would a court be limited
    to hearing the specific part of the case that can be directly connected with
    the jurisdiction? Such a rule would breach the principles of fairness and
    efficiency on which the assumption of jurisdiction is based. The purpose of the
    conflicts rules is to establish whether a real and substantial connection
    exists between the forum, the subject matter of the litigation and the
    defendant. If such a connection exists in respect of a factual and legal
    situation, the court must assume jurisdiction over all aspects of the case. The
    plaintiff should not be obliged to litigate a tort claim in Manitoba and a
    related claim for restitution in Nova Scotia. That would be incompatible with
    any notion of fairness and efficiency.

[32]

The
    facts in this case exemplify the operation of the Canadian common market in
    goods and services. The interprovincial flow of commerce led to the appellants
    retainers in this case.

[33]

I
    make four observations about the Supreme Courts approach that are relevant to
    the task of the court in this case.

[34]

First,
    the basic message is that an Ontario court should be neither too quick nor too
    slow to take jurisdiction over a dispute.

[35]

Second,
    there is usually another court that could take jurisdiction on a similar basis.

[36]

Third,
    there is no perfect court for a dispute that crosses borders. The connections
    with the province need not be the strongest nor all point in the same direction,
    as LeBel J. noted in
Van Breda
, at para. 34. There may not be a single
    preferable place when many of the witnesses and parties are from different
    places, as LeBel J. observed in
Spar
, at para. 73
.


[37]

Fourth,
    the smooth operation of the Canadian common market is a relevant consideration
    in the application of the real and substantial connection test.

[38]

I
    turn now to consider the issues, bearing in mind the underlying question: Is it
    fair to subject the third party appellants to the jurisdiction of the Ontario
    courts?

(4)

Issue One: The Fourth
Van Breda
PCF

[39]

To
    qualify for the application of the fourth PCF, the court must find, in the
    words of
Van Breda
, that: a contract connected with the dispute was
    made in the province. The motion judge found that the WDA was an Ontario
    contract and that it qualified to give the Ontario Superior Court jurisdiction
    over the third party actions.

[40]

The
    appellants contend that the motion judge erred first, in finding that the
    relevant contract was not the individual retainer agreements between the class
    members and their local counsel, but the WDA, and second, in finding that the
    WDA was a contract made in Ontario


I.

Is the WDA the Relevant Contract?

[41]

The
    appellants argue that the only contracts relevant to the fourth PCF are the
    contracts for legal services between themselves and the class members on which
    the third party actions are based, which, they submit: have no connection with
    Ontario as they were concluded and executed exclusively in Quebec, and not in
    Ontario. They assert the following arguments in support of their position that
    the WDAs are not connected with the third party claim: none of the parties to
    the third party actions were parties to the WDA; none of the third parties
    benefitted directly from the WDAs; Cassels Brocks breach of contract claims
    against the third parties are based on the contracts for professional services
    between the class members from Quebec and their Quebec-based local lawyers, and
    the advice they gave, not on the WDAs; and the motion judge did not properly
    apply this courts decision in
Export Packers Co. v. SPI International
    Transportation
, 2012 ONCA 481, [2012] O.J. No. 3126.

[42]

I
    would not give effect to these arguments.

[43]

The
    motion judge considered the fourth PCF, not by assessing the contracts for
    legal services alone, as the appellants say is required, but by assessing the
    actual work that the appellants undertook as lawyers under the contracts for
    legal services, according to the terms of the WDA and the ILA that was
    associated with it. The motion judge accepted the respondents argument, noted at
    para. 22, that: [t]he epicentre of the disputein both the main action
    against CBB and the latter's third party claim, is the legal advice that was
    given
in relation to the WDAs
 (emphasis added). He stated, at para.
    32:

[I]n my view, the local lawyer in providing the required legal
    advice and signing the ILA Certificate was brought within the scope of the
    contractual relationship
by the very terms of the WDA
-- both by Article
    9 and by the language of the ILA Certificate that was signed by the local
    lawyer and dealer and then attached to the WDA as an Exhibit. The extent to
    which the local lawyers were brought within the scope of the WDA relationship
    is, in my opinion, stronger here than was the case with Ms. Van Breda. She only
    received a benefit from the contract. Here, there are actual contractual terms
    that required local lawyer involvement and the completion of a signed ILA
    Certificate, which became an integral part of the Ontario contract. [Emphasis
    by motion judge.]

[44]

It
    is implicit in the appellants position, which they did not deny in oral
    argument, that the court should divorce the third party actions from the main
    action in assessing the application of the fourth PCF to the third party
    actions, and consider only the contracts for legal services to be directly
    implicated in the third party actions.

[45]

I
    would not give effect to this position.

[46]

In
    my view, for the purpose of applying the jurisdictional test, the court must
    take the action as it finds it, and must consider the action as a whole,
    recognizing the legitimate engagement of the
Rules of Civil Procedure
in structuring the action. The respondent has invoked Rule 29 and added the
    appellants as third parties, not unreasonably. The objects of third party
    proceedings appear to be well engaged by the third party actions in this case.
    These are conveniently listed by W.B. Williston and R.J. Rolls in
The Law
    of Civil Procedure
, vol. 1 (Toronto: Butterworths, 1970) at pp. 426-27:

·

to avoid a multiplicity of actions. The procedure provides a
    substitute for another action, and disposes of all issues arising out of a
    transaction as between the plaintiff and the defendant, and between the
    defendant and a third party;

·

to avoid the possibility that there might otherwise be contradictory
    or inconsistent findings in two different actions on the same facts;

·

to allow the third party to defend the plaintiffs claim against
    the defendant;

·

to save costs; and

·

to enable the defendant to have the issue against the third party
    decided as soon as possible, in order that the plaintiff cannot enforce a
    judgment against him before the third party issue is determined. [Footnotes
    omitted.]

[47]

In
    this courts decision in
Van Breda
, 2010 ONCA 84, [2010] O.J. 402,
    Sharpe J.A. noted, at para. 79:

With respect to rule 17.02(o), given the very generous scope of
    Rule 5 for the joinder of parties, the fact that a foreign defendant qualifies
    as a necessary
or
proper party to a proceeding is not, by
    itself, a reliable indicator that there is a real and substantial connection to
    support the assertion of jurisdiction over that defendant. [Emphasis by Sharpe
    J.A.]

Justice Sharpe did not refer specifically to sub-rule
    17.02(q) which addresses a third or subsequent party claim under these rules,
    but I infer that he meant these reservations to apply to that sub-rule as well.
    At para. 102, Sharpe J.A. referred to the involvement of other parties as a
    possible (not a presumptive) connecting factor that may justify assuming
    jurisdiction. His insight was that the action had to be considered as a whole.

[48]

While
    it is true that the Supreme Court in
Van Breda
did not provide a road
    map for the application of the fourth PCF to third party actions, since LeBel J.
    , at paras. 55 and 60, cited Sharpe J.A.s observations, he was plainly alive
    to the possible presence of added parties. I infer that the Supreme Court expected
    the PCF analysis to apply to third party actions, with necessary modifications.

[49]

In
    my view, the motion judge did not err in taking a holistic approach to the
    action as he found it. It was appropriate for him to do so and to consider the
    WDAs for the purpose of applying the fourth PCF to the third party actions.
    There is plainly a relationship between a third party claim and the main action
    with which it is associated. A third party claim is a device by which a
    defendant may engraft on to the main action any related claim he or she may
    have against non-parties: Gary D. Watson and Michael McGowan,
Ontario
    Civil Practice 2014
(Toronto: Carswell, 2013) at p. 752. It is precisely
    because of the relationship between the main action and the third party actions
    that the third party actions proceed as such rather than independently. This
    relationship is reflected in the
Rules of Civil Procedure
, which
    permit a third party to defend the main action and provide that third party actions
    are ordinarily tried together with the main action. Accordingly, in applying
    the fourth PCF to the third party actions, I reject the appellants argument
    that the WDAs, which figure prominently in the main action should be ignored.

[50]

The
    appellants supporting arguments founder for similar reasons. I cannot improve
    on the motion judges accurate description, at para. 34 of his decision, of the
    integral relationship between the WDAs, the contracts for legal services
    between the appellants and the Quebec class members, the advice the local
    lawyers were to give and the ILAs that they were obliged to sign attesting to
    having provided such advice. I see no basis for holding that the relevance of
    the WDA to the application of the fourth PCF depends on the parties to the
    third party claim also being parties to the WDA, or on the third parties having
    benefitted directly from the WDAs. (I note that the appellants did benefit
    indirectly from the WDAs in the fees they earned.) Even though Cassels Brocks
    claims against the third parties are based, in part, on the contracts for
    professional services between the class members from Quebec and their
    Quebec-based local lawyers, and the advice they gave, their professional duties
    and that advice are deeply connected with the WDAs.

[51]

The
    appellants argue that the mere fact that a lawyer in a foreign jurisdiction
    gives an opinion on Ontario law does not subject the lawyer to the jurisdiction
    of the Ontario court for that reason alone. While I agree with the argument
    generally, it does not apply in this case, for the reasons just advanced.

[52]

Finally,
    in my view the motion judge properly distinguished this courts decision in
Export
    Packers
. The plaintiff, Export Packers, was an Ontario company that sold
    food products. Export Packers contracted with SPI, a shipping agent with two
    offices in Ontario, to arrange transportation of cargo from a Quebec warehouse
    operated by a Quebec company, Entrepôt du Nord Cold Storage Inc. (EDN) to a
    Florida customer. SPI then contracted with a third party, Transvision
    Logistics, to transport the cargo to Florida. The pleadings asserted that a
    rogue purporting to be working for Transvision Logistics picked up the cargo at
    EDNs warehouse and absconded.

[53]

Export
    Packers sued SPI for breach of contract and negligence in Ontario. SPI made a
    third party claim against EDN, claiming that EDN was negligent for failing to get
    sufficient identification from the rogue before releasing the cargo. The motion
    judge stayed the third party claim against EDN on the basis that the Ontario
    court lacked jurisdiction in the absence of a real and substantial connection
    between Ontario and the claim against EDN.  This court upheld the motion judge.

[54]

The
    motion judge correctly distinguished this courts decision in
Export Packers
,
    at paras. 39 and 40:

The Court of Appeal concluded that the three Ontario contracts
    had no connection to EDN other than that they anticipated that the cargo would
    be picked up at EDN's warehouse in Quebec. The dispute between SPI and EDN
    related only to the alleged negligence of EDN in releasing the cargo and "
the
    contracts relied upon [did] not address the issue of release of the cargo by
    EDN as storer
" (my emphasis).

Here however, the dispute between CBB and the local lawyers
    relates to the alleged negligence in the provision of legal advice and here, to
    track the language just quoted, the Ontario contract that is being relied upon,
    i.e. the WDA, does indeed address the issue of the provision of legal advice by
    the local lawyers. Thus,
Export Packers
, in my view, provides support
    for my conclusion that the WDA is sufficiently connected with the tort claim
    against the local lawyers so as to raise a presumption of a real and
    substantial connection between the subject matter of the litigation and
    Ontario.

[55]

For
    the reasons set out above, I would agree with the motion judge that the most relevant
    contract for the application of the fourth PCF is the WDA.


II.

Is the WDA a Contract Made in Ontario?

[56]

To
    engage the fourth PCF, the WDA must be a contract made in Ontario. The motion
    judge noted, at paras. 5 and 9, that:

the Court in
Van Breda
did not really explain how it
    came up with this fourth presumptive connecting factor

One has to interpret and apply what the Supreme Court has
    decided. However, given the somewhat shaky foundation for the Fourth PCF,
    motion judges would be well advised to proceed with caution until further
    appellate direction is provided.

[57]

Legal
    disputes are increasingly extending beyond the boundaries of a province or
    country. The Supreme Court of Canada decisions recognize that, in this
    cosmopolitan environment, the place of a tort or a contract could not always be
    easily identified. In
Morguard
, for example,

La Forest J. noted,
    at pp. 1108-09, para.51, that:

In a world where even the most familiar things we buy and sell
    originate or are manufactured elsewhere, and where people are constantly moving
    from province to province, it is simply anachronistic to uphold a power
    theory or a single situs for torts or contracts for the proper exercise of
    jurisdiction.

[58]

Despite
    these observations, the fourth PCF assumes that it is relatively simple to
    identify the place of the contract.

[59]

I
    consider this issue in two steps: first, as a matter of the simple application
    of the traditional common law rules for determining the place of the contract;
    and second, considering whether the strict application of the traditional rules
    makes sense in the context of the real and substantial connection test.

a.

Traditional
    Contract Placement Rules

[60]

The
    appellants contend that the WDAs, as contracts between GMCL and the Quebec
    class members, were made in Quebec, because the Quebec dealers sent their
    executed WDAs to a Regional Zone Office Manager located in Quebec. This was the
    instruction in the letter from Marc Comeau, GMCLs Vice-President, Sales,
    Service & Marketing, dated May 20, 2009, by which the dealers got a copy of
    the WDA. His letter and the WDA offer were apparently sent from his office in
    Oshawa via e-mail, according to the exhibited copy that the principal of
    Trillium Motor World received. The letter provided:

Our offer, as set out in the Wind-Down Agreement, is
    conditional upon all of the Non-Retained Dealers accepting the offer (the
    Acceptance Threshold Condition) and executing and delivering their respective
    Wind-Down Agreements to GM Canada on or before
May 26,
    2009 at 6:00 pm EST
(the End of the Offer Period). GM Canada reserves
    the right, in its discretion, to waive the Acceptance Threshold Condition. Any
    Wind-Down Agreement signed and returned to GM Canada by the End of the Offer
    Period will not become effective unless and until GM Canada provides written
    notice to those dealers that the Acceptance Threshold Condition and any other
    required conditions have been met or have been waived by GM Canada.

These difficult actions with respect to GM Canadas dealer
    network restructuring are part of a number of initiatives that GM Canada has
    undertaken, and must achieve quickly, to avoid the necessity of filing for
    reorganization.  If you are interested in entering into the Wind-Down
    Agreement, you should review the Wind-Down Agreement with legal, tax and any
    other advisors of your choosing. To accept, please request your counsel to
    complete a certificate of independent legal advice (attached as an Exhibit to
    the Wind-Down Agreement).
Please send the signed certificate together with
    the executed Wind-Down Agreement by the End of the Offer Period by pdf or fax
    to your Regional Zone Office Manager, as listed below, with two original signed
    copies of the Agreement, each with an original signed Certificate, to follow by
    courier. [Emphasis added.]

[61]

The
    appellants argue that, by sending the signed WDAs to GMCLs Quebec regional
    office, the Quebec dealers accepted GMCLs offer contained in the WDAs. The
    appellants note that there is no evidence that GMCL received notification of
    the Quebec dealers acceptance of the WDAs in Ontario.  It is clear, however,
    on the evidence that Mr. Comeau had the signed WDAs in Oshawa and signed them
    there for GMCL. (The appellants provided no evidence of their own on this issue
    but rely on the communications between Trillium Motor World and GMCL as the
    template pattern for all the dealers.)

[62]

Based
    on the express terms of the WDAs and Mr. Comeaus covering letter, the receipt
    by the Quebec Regional Manager of signed WDAs from individual Quebec dealers
    did not create a binding agreement between the class members and GMCL. Article
    1 of the WDAs provides that the offer made by GMCL to the class members was
    conditional upon all of the dealers sending back to GMCL a signed WDA and ILA
    by May 26, 2009 at 6:00 PM EST, or upon GMCL indicating that it had waived the
    acceptance threshold condition. Thus, the WDAs would not become binding
    agreements until one of these two events occurred.

[63]

Most,
    but not all, of the dealers sent back signed WDAs by the May 26th deadline. It
    was then up to GMCL to decide whether or not to waive the acceptance threshold
    condition in order for the WDAs to become effective.

[64]

Mr.
    Comeaus affidavit states: on May 30, 2009, GMCL notified the Accepting
    Dealers that it waived the Acceptance Threshold Condition. His letter to the
    dealers on that day stated:

While not all Non-Retained Dealers accepted our conditional
    offer, we are very pleased to inform you that a substantial number of the
    Non-Retained Dealers have accepted GM Canadas conditional offer to enter into
    the Wind Down Agreement. This letter will serve as notice pursuant to Section 1
    of the Wind Down Agreement that GM Canada is hereby waiving the Acceptance
    Threshold Condition and, accordingly, the Wind Down Agreement that you executed
    and delivered to GM Canada shall become effective as of today, May 30, 2009. 
    GM Canada will be executing and delivering to you a fully executed copy of the
    Wind Down Agreement in the near future for your records.

[65]

The
    exhibited letter was sent by e-mail to Trillium Motor World, and was presumably
    sent in a similar manner to the other dealers. Was this notice of waiver the
    last act of contractual formation?

[66]

When
    acceptance of a contract is transmitted electronically and instantaneously, the
    contract is usually considered to be made in the jurisdiction where the
    acceptance is received: see
Eastern Power Ltd. v. Azienda Communale Energia
    & Ambiente
(1999), 178 D.L.R. (4th) 409 (Ont. C.A.), at paras. 23,
    27-29, leave to appeal refused, [1999] S.C.C.A. No. 542;
Inukshuk Wireless
    Partnership v. 4253311 Canada Inc.
, 2013 ONSC 5631, 117 O.R. (3d) 206, at
    paras. 25-29;
Christmas v. Fort McKay First Nation
, 2014 ONSC 373, 119
    O.R. (3d) 21, at para. 18.

[67]

It
    seems to me, however, that the stipulated manner in which the WDAs would become
    effective renders inapplicable the general rule that a contract transmitted
    instantaneously is made in the jurisdiction where the acceptance is received.
    Certainly the receipt of the signed WDAs by GMCL in Quebec was not the last act
    of contract formation, nor, in my view, was the notice of GMCLs waiver.

[68]

The
    motion judges conclusion that the relevant act of contract formation occurred
    at GMCLs head office in Oshawa, where Mr. Comeau accepted and signed the WDAs
    returned by the dealers that had already been signed by them, is supported by
    the evidence. This act of acceptance, and not the email notification of the
    waiver, constituted the last act essential to contract formation: see S
.M
.

W
a
dd
a
ms
,

T
h
e

L
a
w

o
f

C
on
t
r
a
ct
s
,
6th

e
d
.

(
A
u
ror
a:

C
a
n
a
d
a

L
a
w

B
oo
k
    Inc.
,
201
0
)

at

p
a
r
a
s
.

108
-
10
9.

[69]

I
    see no error in this finding.

b.

A Broader
    Approach

[70]

Should
    the traditional rules for determining the place of the contract be
    determinative in applying the fourth PCF? This is perhaps an issue for another
    case, but I agree with the observation of Professor Waddams, at

p
a
r
a
s
.

108
-
10
9,
that the arbitrary common law rules for
    determining the place of a contract may not always be apposite in
    jurisdictional cases. The traditional contract placement rules respond to
    concerns that are different from those engaged by a jurisdictional analysis. A
    broader, more contextual analysis is required, which would inevitably engage
    the same considerations as the real and substantial connection test itself.

[71]

In
    this case, the WDA provides expressly that it is governed by the law of Ontario
    and that the parties to it attorn to Ontarios jurisdiction in the event of a
    dispute related to it.  This is not simply an arbitrary forum selection
    provision, as might be the case in a commercial contract that specifies an
    arbitral jurisdiction. GMCLs head office is located in Ontario. The bulk of
    the affected dealers were located in Ontario. The underlying structure of the business
    relationships and the litigation are deeply related to Ontario.

[72]

On
    a broader basis, these contextual facts would support the correctness of the
    motion judges conclusion that the WDAs were Ontario contracts.

c.

Does the Status of the Appellants as Participants in a National Class Action
    affect the Application of the Real and Substantial Connection Test?

[73]

On
    the certification motion, the issue of the jurisdiction of the Ontario court
    over the claims of non-resident class members was not raised by the parties,
    nor was it addressed by Strathy J. This is perhaps because the concept of a
    national class is well-established in Ontario class proceedings jurisprudence:
    see
Nantais v. Telectronics Proprietary (Canada) Ltd
. (1995), 25 O.R.
    (3d) 331 (Gen. Div.), leave to appeal to Div. Ct. refused, [1995] O.J. No. 3069;
Carom v. Bre-X Minerals Ltd
. (1999), 43 O.R. (3d) 441 (Gen. Div.);
Webb
    v. K-Mart Canada Ltd.
(1999), 45 O.R. (3d) 389 (S.C.);
Wilson v. Servier
(2000), 50 O.R. (3d) 219 (S.C.), leave to appeal to Div. Ct. refused, (2000),
    52 O.R. (3d) 20, leave to appeal to S.C.C. refused, 28380 (September 6, 2001);
McCutcheon
    v. The Cash Store Inc
. (2006), 80 O.R. (3d) 644 (S.C.);
Silver v. Imax

(2009), 86 C.P.C. (6th) 273
    (S.C.), leave to appeal to Div. Ct. refused, 2011 ONSC 1035, 105 O.R. (3d) 212.

[74]

The
    respondent submitted in its factum that: The

fac
t

th
a
t

the

Thi
r
d

P
ar
t
y

C
l
a
im

a
t

issue

w
a
s

p
r
op
er
l
y

issu
e
d

in

the

c
ont
e
x
t

of

a

n
a
tion
a
l
c
l
a
ss

ac
tion

is

a

c
onn
ec
t
i
ng

f
a
c
tor

whi
c
h

p
r
ovid
e
s

a

b
a
sis

f
or

Ont
ar
io

c
ou
r
ts

to

a
ssume

ju
r
isdi
c
tio
n
.
    The respondent did not pursue this issue in argument. The appellants did not
    respond. In the absence of a complete argument, I would decline to deal with
    this issue.

[75]

I
    observe, however, that in
Meeking v. Cash Stores Inc.
, 2013 MBCA 81,
367 D.L.R. (4th) 684,
leave to appeal granted, [2013] S.C.C.A. No. 443,
the Manitoba Co
urt of Appeal created a new class
    action-based presumptive connecting factor that is capable of establishing a
    provincial superior courts jurisdiction over a national class action.

(5)

Issue Two: The Second
Van Breda
PCF

[76]

As
    noted, the motion judge found, at para. 26, that the six national law firms
    named as third parties carry on business in Ontario and were therefore caught
    by the second PCF. Three of them have offices in Quebec, but only two are
    relevant because the third advised a class member who opted out.

[77]

The
    appellants argue that the motion judge erred in failing to find that the
    presumption in the second PCF had been rebutted, consistent with the Supreme
    Courts decision in
Van Breda
, where LeBel J. noted, at para. 96: the
    presumption can be rebutted by showing that the subject matter of the
    litigation is unrelated to the defendants business activities in the province.
    The appellants assert that the PCF is rebutted because only partners and
    employees working at their places of business in Quebec were involved.
    Accordingly, relying on para. 97 of
Van Breda
, they submit that there is
    a weak relationship between Ontario and the subject matter of the litigation.

[78]

The
    motion judge mentioned but did not thoroughly address the second PCF argument.
    He focussed instead on the fourth PCF. As will be noted below, he specifically
    rejected the appellants argument that it would not be reasonable to expect
    that they would be called to answer proceedings in Ontario.

[79]

The
    role of national law firms in Canadas common market, and the application of
    the real and substantial connection test to them, is best left to a case where
    the issue is fully engaged. In light of my conclusions on the application of
    the fourth PCF, I would not decide this issue.

(6)

Issue Three: The
Forum Non Conveniens
Test

[80]

The
    motion judge refused to decline jurisdiction over the third party actions on
    the basis of
forum non conveniens
. His
analysis of the issue

was, as noted, sparse. The motion
    judge relied on
Breeden
for the proposition that he expressed at para.
    48:

When defendants are scattered over a number of jurisdictions
    and only one forum can be selected, the forum selected by the plaintiff can
    only be displaced if the defendants can point to an alternative forum that is
    clearly more appropriate.

He concluded, at para. 49, that: [i]f CBB's third
    party action against the 150 local lawyers proceeds, it must proceed in
    Ontario. This is by far the most appropriate and convenient forum, given the
    large concentration of third parties in Ontario, and the distribution of the
    remainder across Canada.  This disposition echoes the Supreme Court of Canadas
    Canadian common market orientation. See also
M
o
me
n
t
ou
s
.
ca

C
o
r
p
.

v
.

C
a
n
ad
i
a
n

A
me
r
ic
a
n

A
ss
o
ci
a
ti
o
n

of

P
r
o
fe
ss
i
ona
l

Ba
s
e
ba
ll

Lt
d.
,

2
01
0

ON
C
A

72
2,
    103 O.R. (3d) 467,

at

p
a
r
a
s
.

5
2-
5
3, a
ff
d

201
2

S
C
C

9
,
    [2012] 1 S.C.R. 359.

[81]

The
    appellants argue that the motion judge did not apply the factors for addressing
forum non conveniens
specified by the Supreme Court in
Van Breda
,
at para. 110:

[T]he factors that a court may consider in deciding whether to
    apply
forum non conveniens
may vary depending on the context and might
    include the locations of parties and witnesses, the cost of transferring the
    case to another jurisdiction or of declining the stay, the impact of a transfer
    on the conduct of the litigation or on related or parallel proceedings, the
    possibility of conflicting judgments, problems related to the recognition and
    enforcement of judgments, and the relative strengths of the connections of the
    two parties.

[82]

The
    appellants point out that the relevant class members are all from Quebec; the
    appellants are all members of the Quebec bar, and are domiciled and carry on business
    there, where most of them were served. The main witnesses to these third party
    actions would be from Quebec. The appellants argue that the applicable legal
    standards respecting their legal advice would be those of the legal profession
    in Quebec, on which expert evidence would be required. Accordingly, the
    appellants say that the location of parties and witnesses favours Quebec, and
    that having their trials in Ontario would add significant cost. There would be
    no efficiency gain in hearing the third party claim against the appellants in
    Ontario.

[83]

This
    argument assumes, in my view prematurely and improbably, that all of the third
    party actions will proceed independently as ordinary actions after judgment in
    the main action. The case management judge has discretion to structure the
    resolution of the third party actions in a more efficient and expeditious way 
    for example, by way of test cases  to avoid the inefficiencies and costs cited
    by the appellants.

[84]

While
    I agree that the motion judge did not expressly carry out the
Van Breda

forum
    non conveniens
analysis, he was alive to the issues. He noted, at para. 44,
    that: it would be reasonable to expect that the out-of-province local lawyers
    would be called to answer the legal proceedings in Ontario. This relates to
    the relative strengths of the connections factor referred to in
Van Breda.
The motion judge gave two reasons, which I consider to be sound, for finding
    that it would be reasonable to expect the out-of-province local counsel to
    defend in Ontario, at paras. 41 and 42:

One, the local lawyers reviewed the WDA and knew that it was
    governed by Ontario law and that all disputes would have to be litigated in
    Ontario. To be sure, they were not parties to the WDA, but, as already noted,
    they were brought within the scope of this contractual relationship by the
    dealers need for legal advice and the provision of that advice as documented
    by the signed ILA Certificate that they knew would become a part of the
    contract.

Two, the third party claim is all about the provision and
    adequacy of the local lawyers legal advice, a topic that was explicitly
    addressed within the scope of the lawyer/dealer/GMCL relationship by the terms
    of both the WDA and the ILA Certificate.

[85]

The
    appellants argue that obliging Cassels Brock to bring the third party claims against
    them in Quebec will have absolutely no impact on the principal action.  They
    assert that there are no common issues in the third party claims, and rely on
    the motion judges comment, at para. 24:


[T]he 150 claims that would be brought in the other nine
    provinces would not be identical. Each case would be fact-specific and would
    depend on the particular advice that was given by each local lawyer to his or
    her particular dealer/client.

[86]

I
    disagree with the motion judges observation that the third party actions the
    lack commonality. Given the common elements of the WDAs, the ILAs, and the
    content of Ontario law, it seems to me that the core of the legal advice that ought
    to have been given by local lawyers will be very similar for each, subject to
    any relevant differences in the applicable franchise legislation; such differences
    could still be addressed without resort to individual determinations. Although
    there may be some variation in the advice actually given and in the terms of
    the contracts for legal services, there is no reason to think that the case
    management judge would not be able to create efficient methods for adjudicating
    these issues, given the tools available under the
Class Proceedings Act
S.O.
    1992, c.6, s. 25.

[87]

I
    infer that the motion judges rationale for situating the third party actions
    in Ontario was to avoid inconsistent results, quite apart from the efficiency
    of a single lawsuit. It is obvious that the trigger for possible third party
    liability would be the conclusive judgment in the main action that Cassels
    Brock is liable on a legal and factual basis that would engage the advice given
    by the local lawyers to their clients. There is no reasonable basis for
    permitting divergent judgments to arise, after the main action, on that issue,
    by requiring Cassels Brock to pursue new, free-standing actions in Quebec.

[88]

I
    am not persuaded that the motion judge made an error in principle in exercising
    his discretion to dismiss the appellants
forum non conveniens
motion.
    His decision is entitled to deference.

F.

Disposition

[89]

For
    the reasons set out above, it is, in my view, fair to subject the third party
    appellants to the power of the courts of Ontario. I would dismiss the appeal,
    with costs to the respondent fixed by agreement at $12,000, all inclusive.

Released: June 27, 2014 D.D.                    P.
    Lauwers J.A.

I
    agree Doherty J.A.

I
    agree H.S. LaForme J.A.


